Title: To James Madison from James Taylor, 8 February 1807
From: Taylor, James
To: Madison, James



Dear Sir 
New Port Kentucky Feby. 8th. 1807

Judge Coburn a particular friend of mine & a Matrimonal connection (Mrs. Coburn being a Sister of Mrs. Taylor) has requested me to drop you a line soliciting your aid in the procurement of some appointment in upper Louisiana.
The following is an extract of his letter on the subject.
"A desire to make some more effectual provision for my increasing family induces me to renew my application to the General Government.
I have written on to some of our Members requesting some appointment in upper Louisiana; where the probability of health is more flattering than in the Southern Country.  I shall be Obliged if you will write to Mr. Madison & Such others as you may think proper & inform them that the extreme dread of the climate of Orleans prevented me from an acceptance of the former appointment"
Office hunting is an unpleasant task; but the attempt is not dishonourable.
As to the Judges qualifications I imagine there are few in this State his Superior, but have no doubt but you are perfectly acquainted with his character.  Should you wish any further information I refer you to Genl. Sandford & The Honble Mr. Thruston who are both intimately acquainted with them.
It is an unpleasant task to trouble you on the score of appointments Knowing that you must be frequently troubled on this subject but from the connection, I could not refuse: And particularly when I reflect that there are few men who merit an appointment in the Judiciary more than Mr Coburn.  He has a numerous family (Eight Children) & likely to have several more.
I believe there has been few Men more arduously engaged in the republican cause than Mr C.  It perhaps will not be amiss to observe that he is acquainted with the french language.
I will now address you on a subject in which I conceive the interest of the U. States is materially concerned.  Genl. Dearborn directed Major Martin to remove all the old arms from Fort Washington to the Arsenal in this place.  This was done and I think they amount to about 800 a great many of which could be repaired to advantage & with but moderate expence.  Would it not be good policy to have these arms repaired by a Small establishment at this place?  Capt. Stoddard who now commands the Garrison here has a good many good artificers & others if wanted could be easily procured.  I am sure there is no post in the Union that can be supplied with provisions cheaper than this.  And from the present aspect of affairs it appears to be good policy to be prepared for War.
The Secretary of War at the time he addressed me on the subject of the Site for the Arsenal mentioned that probably a manufactory of arms might at some day be affixed to the establishment.
I have taken the liberty of suggesting the thing to you in order that you may if you think proper have some conversation with the Secy of War on the subject.
I hope from the present steps taken by the Executive & Other subordinate Officers Colo. Burr & his adherents, that all his schemes will fail & that they will meet the contempt of the American people generally.
The Ohio has been closed with Ice for upwards of three weeks since which nothing has transpired as to Burrs party at this place, & We have not had a Mail from Orleans for three weeks and another is due tomorrow.  My brothers family were well a few days ago & our friends generally.
I pray you Sir to accept with Mrs. Madison Mrs. Taylors & my best respects.  I am Dr. Sir with great respect & esteem your friend & Servt.

James Taylor

